.|>

\`|C\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01313-RSL Document 24 Filed 03/14/19 Page l of 11

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
TUAN NGO, ‘
Case No. 2:18-cv-01313-RSL
Plaintiff,
v. STIPULATED PROTECTIVE ORDER

SENIOR OPERATIONS, LLC d/b/a AMT
SENIOR AEROSPACE, INC., a Delaware
Corporation doing business in the State of
Washington,

Defendant.

 

 

 

l. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted Accordingly, the parties
hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
parties acknowledge that this agreement is consistent with LCR 26(c). lt does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public
disclosure and use extends only to the limited information or items that are entitled to
confidential treatment under the applicable legal principles, and it does not presumptively entitle

parties to file confidential information under seal.

ST]PULATED PROTECTIVE ORDER - l LITTL§R MENDF§LSON, P~C-
ne Union quare
Case NO~ 21 18'CV'01313'RSL 600 University Street, Suite 3200

Seattle, WA 98101.3122
206.623.3300

 

\OOO\]O\Ul-PDJN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2118-cv-01313-RSL Document 24 Filed 03/14/19 Page 2 of 11

2. “CONFIDENTIAL” MATERIAL
“Confidential” material shall include the following documents and tangible things

produced or otherwise exchanged: Individuals’ Social Security numbers, Plaintiff’ s medical,
financial, educational, employment, and/or tax records, and any of Defendant’s trade secrets,
confidential documents regarding procedures and training, documents concerning fmances,
income tax retums, compensation data, or employee personnel information relating to Defendant,
including, but not limited to, Defendant’s personnel records of persons other than Plaintiff,
whether such information is found in documents, designated portions of deposition testimony, or
responses to interrogatories, requests for admissions, or requests for production of documents,
3- SCM

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (1) any information copied or extracted from confidential material; (2)
all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential material
However, the protections conferred by this agreement do not cover information that is in the
public domain or becomes part of the public domain through trial or otherwise.
4. ACCESS TO AND USE OF CONF]DENTIAL MATERIAL

4.l. . Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation Confidential material may be disclosed only to
the categories of persons and under the conditions described in this agreement Confidential
material must be stored and maintained by a receiving party at a location and in a secure manner

that ensures that access is limited to the persons authorized under this agreement

STIPULATED PROTECTIVE ORDER - 2 LITTLCI)ER MENDELSON, P.C.
ne Union Square
Case NO~ 2318'CV'01313'RSL 600 Universicy srreet, suite 3200

Seattle, WA 98101.3122
206.623.3300

 

\DQO\)O\Ul-ldwl\)l-*

NNNN[\)N[\J>-*)-i)~>-a)-¢)-a>-¢)~o_\>-
G\UIAUJN>-HO\OOO\lC\Ul-LWN*_‘O

 

Case 2:18-cv-01313-RSL Document 24 Filed 03/14/19 Page 3 of 11

4.2. Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may
disclose any confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation;

(b) the officers, directors, and employees (including in house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
agree that a particular document or material produced is for Attomey’s Eyes Only and is so
designated;

(c) experts and consultants to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgrnent and Agreement to Be Bound” (Exhibit
A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this agreement;

(g) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information

STIPULATED PROTECTIVE ORDER - 3 LITTLER MENDELSON, P.C.
One Union Square
Case No. 2:18-cv-013 lS-RSL 600 University street, suite 3200

Seattle, WA 98101.3122
206.623.3300

 

\IO\U\LL)JN

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01313-RSL Document 24 Filed 03/14/19 Page 4 of 11

4.3. Filing Confidential Material. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party,
in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
remove the confidential designation, whether the document can be redacted, or whether a motion
to seal or stipulation and proposed order is warranted During the meet and confer process, the
designating party must identify the basis for sealing the specific confidential information at issue,
and the filing party shall include this basis in its motion to seal, along with any objection to
sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
followed and the standards that Will be applied when a party seeks permission from the court to
file material under seal. A party who seeks to maintain the confidentiality of its information
must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the
motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,
in accordance with the strong presumption of public access to the Court’s files.

5. DESIGNATING PROTECTED MATERIAL

5.1. Exercise of Restraint and Care in Designating Material for Protection. Each party
or non-party that designates information or items for protection under this agreement must take
care to limit any such designation to specific material that qualifies under the appropriate
standards The designating party must designate for protection only those parts of material,
documents, items, or oral or Written communications for which protection is not warranted are
not swept unjustifiany within the ambit of this agreement

Mass, indiscriminate, or routinized designations are prohibited Designations that are
shown to be clearly unjustified or that have been made for an improper purposed (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated

S'I`IPULATED PROTECTIVE ORDER - 4 LITTLER MENDF§LSON, P.C-
One Union quare
Case NO' 2:18'CV'01313'RSL 600 University Street, Suite 3200

Seattle, WA 98101.3122
206.623.3300

 

\OOO\]O\U\LUON»~

NNN[\)[\)[\)[\)>-l»-l)-l)-lv-)-~)--)-r-r-\
O\m-l>wN>-‘O\COG\IO\m-l>wNv-O

 

Case 2:18-cV-01313-RSL Document 24 Filed 03/14/19 Page 5 of 11

for protection do not qualify for protection, the designating party must promptly notify all other
parties that it is withdrawing the mistaken designation

5.2. Manner and Timing of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement must
be clearly so designated before or when that material is disclosed or produced.

(a) lnfonnation in documentary form: (e.g., paper or electronic documents
and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
contains confidential material. If only a portion or portions of the material on a page qualifies
for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins).

(b) Testimonv given in deposition or in other pretrial proceedings: the parties
and any participating non-parties must identify on the record, during the deposition or other
pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
testimony after reviewing the transcript Any party or non-party may, within fifteen days after
receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
transcript, or exhibits thereto, as confidential If a party or non-party desires to protect
confidential information at trial, the issues should be addressed during the pre-trial conference

(c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the word
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
the producing party, to the extent practicable, shall identify the protected portion(s).

5.3. lnadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 

designate qualified information or items does not, standing alone, waive the designating party’s

STIPULATED PROTECTIVE ORDER - 5 LITTL(r)=.R I\IAJEND§LSON, P.c.
ne 11101`1 quite
Case No. 2:18-cv-01313-RSL 600 university sireei, suite 3200

Seattle, WA 98101.3122
206.623.3300

 

-|>b)l\.)

\OOO\]O\U|

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01313-RSL Document 24 Filed 03/14/19 Page 6 of 11

right to secure protection under this agreement for such material. Upon timely correction of` a
designation, the receiving party must make reasonable efforts to ensure that the material is
treated in accordance with the provisions of this agreement

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1. Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not Waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2. Meet and Conf`er. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement Any motion regarding
confidential designations or for a protective order must include a certification, in the motion or in
a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference With other affected parties in an effort to resolve the dispute without court action
The certification must list the date, manner, and participants to the conference. A good faith
effort to confer requires a face-to-face meeting or a telephone conference.

6.3. Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions. All parties shall continue to

maintain the material in question as confidential until the court rules on the challenge.

STIPULATED PROTECTIVE ORDER - 6 LITTLC‘)ER ilaJENDELsoN, P.c.
ne nion Square
Case NO- 21 18'CV'01313'RSL 600 Uuiversicy street, suite 3200

Seattle, WA 98101.3122
206.623.3300

 

\OOO\]O\Ul-I>LNN*-\

[\J[\)NN[\)[\)[\J>_l)--r-\r-\)-l)-)-l>-»t-‘»-l
C\Lh-ldb)N*-‘O\QOO\]O\U'|-PWN*-‘O

 

Case 2:18-cv-01313-RSL Document 24 Filed 03/14/19 Page 7 of ll

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONF[DENTIAL,” that
party must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the designating party whose confidential material may be affected.

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
this agreement, and (d) request that such person or persons execute the “Acknowledgement and

Agreement to Be Bound” that is attached hereto as Exhibit A.

9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

provision is not intended to modify whatever procedurermay be established in an e-discovery

STIPULATED PROTECTIVE ORDER - 7 LITTLER MENDELSON, P-Cl
One Union Square
Case NO' 2:18'0V°01313'RSL 600 University Street, Suite 3200

Seattle, WA 98101.3122
206.623.3300

 

\OOO\`|O\U\-I>~L)JN>-

NN[\)NNN[\.)\-l>-‘»-\)-i»-a»-a»-a»_a»_i,_i
O\UI-l>WN'-‘O\OOC\]O\U\-I>WN*-‘O

 

Case 2:18-cv-01313-RSL Document 24 Filed 03/14/19 Page 8 of 11

order or agreement that provides for production without prior privilege review. The parties agree
to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein
10. NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts
and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
destruction

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain confidential material

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 

 

DATED: March 14 2019 /s/ Thaddeus P. Martin
Thaddeus P. Martin, WSBA #28175
Attomey for Plaintiff

DATED: March 14 2019 /s/James G. Zissler

 

 

James G. Zissler, WSBA # 30287
Jeremy F. Wood, WSBA #51803
Attomeys for Defendant Senior Operations

STIPULATED PROTECTIVE ORDER - 8 LITTL§R MENDF§LSON, P.C-
ne Union quare
Case NO~ 2:18'€V'01313'RSL 600 University Street, Suite 3200

Seattle, WA 98101.3122
206.623.3300

 

\`|O\U\-PLJJN

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case,2:18-cv-Ol313-RSL Document 24 Filed 03/14/19 Page90f11

PURSUANT TO STIPULATION, IT IS SO ORDERED.

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other federal
or state proceeding, constitute a waiver by the producing party of any privilege applicable to
those documents, including the attorney-client privilege, attorney work-product protection, or

any other privilege or protection recognized by law.

(
DATED;MDQ M_SM
The Honorable Robert S. Lasnik
United States District Judge

STIPULATED PROTECTIVE ORDER - 9 LITTL(])ER MENDELSON, P.C.
ne Union quare
Case NO~ 2318'CV'01313'RSL 600 Uuiversity sireet, suite 3200

Seattle, WA 98101.3122
206.623.3300

 

-I>UJ[\.)

\OOO\IO\!J\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01313-RSL Document 24 Filed 03/14/19 Page 10 of 11

EXHIBIT A

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of [print or type full address],
declare under penalty of perjury that I have read in its entirety and understand the Stipulated
Protective Order that was issued by the United States District Court for the Westem District of
Washington on _ in the case of Tuan Ngo v. Senior Operations, LLC d/b/a AMT Senior
Aerospace, Inc., Case No. 2:18-cv-013l3-RSL. l agree to comply with and to be bound by all
terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
comply could expose me to sanctions and punishment in the nature of contempt I solemnly
promise that I will not disclose in any manner any information or item that is subject to this
Stipulated Protective Order to any person or entity except in strict compliance with the
provisions of this Order.

I further agree to submit to the jurisdiction of` the United States District Court for the
Westem District of Washington for the purpose of enforcing the terms of this Stipulated

Protective Order, even if such enforcement proceedings occur after termination of this action

Date:

 

 

City and State where sworn and signed:

 

 

Printed name:

Signature:

STIPULATED PROTECTIVE ORDER - 10 LITTLER MENDELSON, P-C-
One Unioo quare

Case No. 2:18-cv-01313-RSL 600 university street, suite 3200

Seattle, WA 98101.3122
206.623.3300

 

